TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00346-CR



                                William Joseph Silva, Appellant

                                                 v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
       NO. 10-1324-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant, William Joseph Silva, of possessing a controlled

substance, methamphetamine, in an amount of 400 grams or more, with intent to deliver. See Tex.

Health & Safety Code Ann. § 481.112 (West 2010). Following the punishment phase of trial, which

included evidence of appellant’s three prior felony convictions, the jury assessed his punishment at

confinement for life in prison. On appeal, appellant asserts in one issue that the evidence was

insufficient to sustain the jury’s verdict. Appellant argues that there was insufficient evidence to

prove he knowingly possessed the methamphetamine found in the undercarriage of the car he was

driving. We will affirm the judgment of conviction.


                                        BACKGROUND

               On September 15, 2010, Matt Hartgrove, a detective with the Williamson County

Sheriff’s Department, was patrolling Interstate Highway 35 when he observed appellant driving
“nervously” in a 2000 silver Volkswagen Passat. Hartgrove testified that, unlike other drivers on

the road, appellant would not acknowledge him, but instead looked like a “deer-in-the-headlights,”

staring straight ahead and “grasping the steering wheel at ten-and-two.” The Passat had rosary beads

and an air freshener hanging from the rearview mirror, and Hartgrove described the car as typical

of the “clean,” inconspicuous vehicles often used by drug traffickers. Believing the rosary beads and

the air freshener to be a traffic violation, Hartgrove followed appellant up the highway while

obtaining the car’s registration information. The registration search showed that the car had recently

been registered under the name Shellbie Velez in Brownsville, Texas. This information heightened

Hartgrove’s suspicions because, based on his experience, recent registration of a car is another

indication that the car might be used for drug trafficking. Further, Hartgrove knew from his

experience in narcotics interdiction that Brownsville is an area that experiences heavy drug

trafficking. During the time that Hartgrove had checked the car’s registration, appellant had slowed

from the speed limit of 70 miles per hour to 55 or 60 miles per hour. Hartgrove pulled up next to

appellant’s car, but appellant refused to acknowledge Hartgrove or make eye contact with him.

Hartgrove then pulled back into appellant’s “blind spot,” whereupon appellant began to look around,

apparently trying to discover where Hartgrove had gone. While looking around, appellant swerved

his car over the white lines, forcing other cars to make evasive moves to avoid hitting him. Based

on the perceived traffic violation created by the rosary beads and appellant’s failure to maintain a

single lane of traffic, Hartgrove initiated a traffic stop.

                Appellant pulled his car to the shoulder of the highway and promptly informed

Hartgrove that his driver’s license was suspended. Appellant stated that he was driving from



                                                    2
Brownsville to Dallas to retrieve an 18-wheeler for his uncle, who owned a trucking company in

Mexico. When Hartgrove asked what would happen to the Passat in Dallas, appellant answered that

he was planning to leave the car there. Hartgrove found this explanation unusual, particularly

because the Passat was not registered in appellant’s name. Hartgrove testified that throughout this

exchange, appellant exhibited signs of nervousness: yawning, stretching, wiping his face, putting

his hands in his pockets, and fidgeting with his hands. Appellant denied that there were any drugs

or money in the car and invited Hartgrove to search the car. Hartgrove found no contraband in the

interior of the car, but felt on the undercarriage of the car what he believed to be a “bondo type

material” that is commonly used to conceal “trap doors, compartments, [and] welds.” At this time,

Hartgrove called members of the Williamson County Sheriff’s Office Narcotics Unit and a K-9 unit

to the scene.

                Sergeant Gary Hatson testified that, upon inspecting the exterior of the car, he noticed

that the undercarriage of the car was coated with a rubberized material often used by drug traffickers

to conceal welding marks and newly constructed undercarriage compartments. In the interior of the

car, Hatson found a Nextel Boost prepaid phone. Hatson testified that drug traffickers often use

prepaid phones to avoid signing cellular contracts, which require identifying information. Also in

the interior of the car was a Mexican energy drink, a Mexican newspaper from that day, and a single

key in the ignition. Hatson explained at trial that “drug mules” will often carry only a single key as

opposed to a key chain.

                After the drug dog gave a positive alert on the vehicle, the detectives took the Passat

to a tire shop to inspect it more thoroughly. There, they found a compartment in the undercarriage



                                                   3
of the car that contained 18 individually wrapped bundles of methamphetamine. In total, the

packages weighed nearly 42 pounds and had a street value of nearly 1.6 million dollars. Hatson

testified that this was the largest drug seizure he had ever seen and that, in his experience, a

drug distribution network would not allow an unwitting person to transport that amount

of methamphetamine.

               At the Williamson County Jail, Detective James Knutson interrogated appellant.

Appellant seemed “bored,” and Knutson “got the impression that [appellant] was pretty much

dismissive of the fact that [Knutson] was there questioning him about 42 pounds of

methamphetamine in his car.” Knutson testified that when he asked appellant about his family,

however, appellant got emotional and responded by saying something about “his family being

killed.” Knutson took this to mean, “If I cooperate with you, you know they’re going to kill my

family.” Throughout the interrogation, appellant’s cell phone kept ringing in its direct connect,

walkie-talkie feature and Knutson could hear voices in Spanish, although he could not understand

what they were saying.


                                         DISCUSSION

               When reviewing the sufficiency of the evidence, we view the evidence in the light

most favorable to the verdict and determine whether any rational fact finder could have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319

(1979); Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010). This standard requires the

reviewing court to defer to the jury’s determinations of the credibility and weight of testimony.




                                                4
Brooks, 323 S.W.3d at 899. If the historical facts support conflicting inferences, we must presume

that the fact finder resolved such conflicts in favor of the verdict. See Jackson, 443 U.S. at 326.

               To prove unlawful possession of a controlled substance, the State must show that the

defendant (1) exercised care, control, and management over the contraband, and (2) that the accused

knew the substance he possessed was contraband. See Poindexter v. State, 153 S.W.3d 402, 405

(Tex. Crim. App. 2005). Whether the evidence is direct or circumstantial, “it must establish, to the

requisite level of confidence, that the accused’s connection with the drug was more than just

fortuitous.” Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995).

               Normally, mere presence at the location where contraband is found is insufficient to

establish knowledge. See Evans v. State, 202 S.W.3d 158, 162 (Tex. Crim. App. 2006). However,

when a defendant is exerting exclusive control over a vehicle, it may be inferred that he has

knowledge of what is in that vehicle and he may be deemed to have possessed any contraband found

in it. See Menchaca v. State, 901 S.W.2d 640, 652 (Tex. App.—El Paso 1995, pet. ref’d);

Castellano v. State, 810 S.W.2d 800, 806 (Tex. App.—Austin 1991, no pet.) (citing United States

v. Richardson, 848 F.2d 509, 513 (5th Cir. 1988)). Although knowledge of the contraband may be

inferred from the defendant’s exclusive control of the vehicle, some courts have cautioned that sole

reliance on the defendant’s control of the vehicle should not be used to show knowledge when the

contraband is found in a hidden compartment. See Castellano, 810 S.W.2d at 806; United States

v. Olivier-Becerril, 861 F.2d 424, 426-27 (5th Cir. 1988); United States v. Del Aguila-Reyes,

722 F.2d 155, 157 (5th Cir. 1983). When contraband is found in a hidden compartment of a vehicle

in which the defendant was the sole occupant, courts have often required a showing of “additional



                                                 5
factors indicating knowledge such as circumstances indicating a consciousness of guilt on the part

of the defendant.” See Menchaca, 901 S.W.2d at 652.

               Here, in addition to appellant’s exclusive possession of and control over the car,

additional facts existed that support appellant’s knowledge of the contraband. First, appellant

exhibited nervous behavior while driving and later when speaking with Detective Hartgrove. Also,

appellant made somewhat incriminating statements during his interrogation about his family being

killed. Appellant asserts that the nervous behavior and incriminating statements stemmed from his

fear of going to jail because of his suspended license and that the jury could have reasonably made

this inference from the evidence. However, the State is not required to disprove all possible

inferences, and it is assumed that the jury resolved all inferences in support of the verdict. See Wise

v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012). Further, the jury may have found the

inferences urged by the State to be more credible in light of appellant’s statement that he was coming

from Brownsville and the evidence that he had been in Mexico that day (the Mexican energy drink

and Mexican newspaper).

               The jury also had before it evidence of the prepaid cell phone, the single key, and

Sergeant Hatson’s testimony that such items are often used in drug trafficking. Additionally,

there was appellant’s seeming lack of concern or surprise about the fact that 42 pounds

of methamphetamine had been found in his car. A reasonable inference of knowledge of

contraband can be made from a lack of concern or surprise over such circumstances. See Menchaca,
901 S.W.2d at 652; Del Aguila-Reyes, 722 F.2d at 158. Finally, there was the information about the

weight and value of the methamphetamine and Sergeant Hatson’s testimony that it was unlikely for



                                                  6
a drug-distribution network to allow an unwitting person—i.e., one without knowledge of the

contraband—to transport such a large amount of drugs. It was therefore reasonable for the jury to

infer from this evidence that appellant was not ignorant of the contraband in his car but rather had

knowingly possessed the drugs. See Castellano, 810 S.W.2d at 806; Del Aguila-Reyes, 722 F.2d

at 157.

               The evidence, taken together, permitted the jury to conclude that appellant knew the

vehicle he was driving contained contraband.


                                         CONCLUSION

               Viewing the evidence in the light most favorable to the jury’s verdict, we conclude

that a reasonable jury could have found, beyond a reasonable doubt, that the essential elements of

possession—control and knowledge—existed. We overrule appellant’s issue and affirm the

judgment of conviction.



                                              _____________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: August 17, 2012

Do Not Publish




                                                 7